TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 20, 2022



                                     NO. 03-22-00473-CV


                                   Carlos Rosado, Appellant

                                                v.

                                  New MDTT, LLC, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on March 8, 2022. Having

reviewed the record, the Court holds that appellant has not prosecuted his appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and

in the court below.